UNITED STATES OF AMERICA
                         MERIT SYSTEMS PROTECTION BOARD


     ROBERT H. COHN,                                 DOCKET NUMBER
                  Appellant,                         DC-0752-14-0966-I-1

                    v.

     DEPARTMENT OF DEFENSE,                          DATE: June 25, 2015
                 Agency.



                    THIS ORDER IS NO NPRECEDENTIAL 1

              Robert H. Cohn, Springfield, Virginia, pro se.

              Steven J. Weiss, Esquire, Washington, D.C., for the agency.


                                           BEFORE

                               Susan Tsui Grundmann, Chairman
                                  Mark A. Robbins, Member


                                      REMAND ORDER

¶1        The appellant has filed a petition for review of the initial decision, which
     dismissed his appeal for lack of jurisdiction without a hearing. For the reasons
     discussed below, we GRANT the appellant’s petition for review and REMAND
     the case to the regional office for further adjudication in accordance with this
     Order.

     1
        A nonprecedential order is one that the Board has determined does not add
     sign ificantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                        2

                     DISCUSSION OF ARGUMENTS ON REVIEW
¶2        The appellant was a Chief Scientist for the agency, covered under the
     Federal Employees’ Retirement System (FERS). Initial Appeal File (IAF), Tab 1
     at 1, Tab 8 at 12. Beginning in early 2014, the appellant’s office underwent an
     organizational adjustment. 2 IAF, Tab 7 at 4-5. It appears that the adjustment
     affected the Chief Scientist position. Id. On August 7, 2014, the appellant filed a
     Board appeal and requested a hearing, alleging that the agency committed
     prohibited personnel practices and improperly denied him participation in a
     Voluntary Early Retirement Authority (VERA) and a Voluntary Separation
     Incentive Plan (VSIP).    IAF, Tab 1 at 2, 5, 7-9.      He further alleged that he
     intended to resign from employment to avoid retaliation for reporting a prohibited
     personnel practice to the Board and to the Office of Special Counsel. Id. at 5.
     The appellant resigned effective August 22, 2014. IAF, Tab 5 at 4.
¶3        In the meantime, on August 15, 2014, the administrative judge issued an
     acknowledgment order, notifying the appellant of how to establish jurisdiction
     over a constructive removal appeal and ordering him to file evidence and
     argument on the issue. IAF, Tab 2 at 2-3. After receiving evidence and argument
     from the parties, the administrative judge, without holding a hearing, issued an
     initial decision dismissing the appeal for lack of jurisdiction. IAF, Tab 11, Initial
     Decision (ID) at 1, 5. She determined that the appellant asserted that he was not
     attempting to appeal a constructive removal, and she found that the Board lacks
     jurisdiction over a claim of prohibited personnel practices per se. ID at 3-4.
¶4        The appellant has filed a petition for review. Petition for Review (PFR)
     File, Tab 1. This pro se appellant’s arguments are somewhat unclear. In view of
     the appellant’s pro se status, however, we have interpreted his arguments in the
     light most favorable to him. See Patterson v. U.S. Postal Service, 71 M.S.P.R.

     2
      We use the term “organizational adjustment” generically. We make no finding as to
     whether the adjustments constituted a “major organizational adjustment” within the
     meaning of 5 U.S.C. § 8414(d)(6).
                                                                                            3

     332, 335 (1996), aff’d, 106 F.3d 425 (Fed. Cir. 1997) (Table). The appellant
     argues that the administrative judge should not have issued her acknowledgment
     order before he resigned and that her doing so prevented the Board from having
     jurisdiction over the appeal. PFR File, Tab 1 at 4-5. He also argues that the
     Board has jurisdiction over prohibited personnel practice claims, and he explains
     that several prohibited personnel practices are at issue here, including the
     violation of numerous merit system principles. Id. at 5-9. The appellant further
     argues that the agency subjected him to an adverse action when it effectively
     eliminated his position and that the agency’s VERA and VSIP denial s were
     improper.    Id. at 8-9.   The agency has filed a response in opposition to the
     petition for review, PFR File, Tab 3, and the appellant has filed a reply to the
     agency’s response, PFR File, Tab 4. In his reply, the appellant argues among
     other things that the Board has jurisdiction over this matter as a retirement
     appeal. 3 Id. at 4-5.
¶5         We agree with the administrative judge’s decision not to adjudicate the
     instant appeal as a constructive removal claim. ID at 3. The appellant stated in
     his last filing below that his appeal “was not, nor could it have been, related to a
     resignation or retirement” because he had not yet separated from service at the
     time he filed his appeal. IAF, Tab 10 at 4. Administrative judges have broad
     authority to govern the proceedings before them, 5 C.F.R. § 1201.41(b), and, in
     light of the appellant’s assertion that his appeal did not pertain to a resignation or

     3
       The appellant also filed a motion for leave to submit new information. PFR File,
     Tab 7. He asserts that he recently obtained legal advice that his separation from service
     was fraudulent and therefore constitutes a “wrongful term ination.” Id. at 4. He asserts
     that this information is based on his counsel’s knowledge of the law and that he could
     not reasonably have ascertained it when he was acting pro se. I d. We find that the
     appellant’s belatedly seeking the advice of an attorney does not constitute a sufficient
     reason to allow him to submit additional evidence and argument at this stage of the
     proceeding. While pro se appellants are not expected to proceed with the precision of
     an attorney in a judicial proceeding, they may not escape the consequences of
     inadequate representation. Morrison v. Department of the Army, 77 M.S.P.R. 655, 659
     n.4 (1998). The appellant’s motion is DENIED.
                                                                                         4

     retirement, we find that the administrative judge did not abuse her discretion in
     declining to decide whether the appellant had been subjected to a constructive
     adverse action.
¶6        The appellant argues on review that the administrative judge should have
     waited   until    after   the effective   date   of his resignation   to   issue   her
     acknowledgment order. PFR File, Tab 1 at 4-5. However, administrative judges
     are charged with expeditiously adjudicating the cases before them, 5 U.S.C.
     § 7701(i)(4); 5 C.F.R. § 1201.41(b), and we find that the administrative judge did
     not abuse her discretion in issuing the acknowledgment order with customary
     promptness after the appellant filed his appeal. The appellant’s claim was not yet
     ripe when he filed his appeal prior to the date of his resignation. This ripeness
     problem was due to the appellant’s prematurely filing his appeal and was not
     caused by the timing of the administrative judge’s orders. Furthermore, rather
     than wait for the constructive removal claim to become ripe, the appellant elected
     not to pursue it.     IAF, Tab 10 at 4.    If the appellant still wishes to pursue a
     constructive removal claim, he may file a new appeal of that action with the
     regional office.     The appellant, though, will be responsible for establishing
     jurisdiction over any such appeal and for showing either that the appeal is timely
     filed or that there is good cause for any delay. See generally Bean v. U.S. Postal
     Service, 120 M.S.P.R. 397, ¶¶ 7-11 (2013) (jurisdictional standard for a
     constructive adverse action appeal); Brown v. U.S. Postal Service, 115 M.S.P.R.
     609, ¶ 5 (standard for establishing good cause for a filing delay in a constructive
     removal appeal), aff’d, 469 F. App’x 852 (Fed. Cir. 2011); 5 C.F.R.
     § 1201.22(b)-(c) (regulatory timeliness requirements for Board appeals).
¶7        We also agree with the administrative judge that the Board lacks
     jurisdiction over the appellant’s claims of prohibited personnel practices in the
     absence of an otherwise appealable action. ID at 3-4; see Davis v. Department of
     Defense, 105 M.S.P.R. 604, ¶ 16 (2007); Wren v. Department of the Army,
     2 M.S.P.R. 1, 2 (1980) (prohibited personnel practices under 5 U.S.C. § 2302(b)
                                                                                       5

     are not an independent source of Board jurisdiction), aff’d, 681 F.2d 867, 871-73
     (D.C. Cir. 1982). Arguing that the administrative judge is unaware of the Board’s
     jurisdictional authority, the appellant cites the following language from the
     Board’s website:
           The Merit Systems Protection Board (MSPB) is empowered to hear
           and decide complaints for corrective or disciplinary action when an
           agency is alleged to have committed a prohibited personnel practice.
           5 U.S.C. §§ 1214, 1215. It is a prohibited personnel practice to
           (among other things) take an action in violation of the Merit System
           Principles. 5 U.S.C. § 2302(b)(12).
     http://www.mspb.gov/meritsystemsprinciples.htm.        Although    the   Board    is
     empowered to hear and decide complaints for corrective or disciplinary action
     when an agency is alleged to have taken a prohibited personnel practice, this
     authority generally is limited to allegations of reprisal in the context of an
     individual right of action appeal, 5 U.S.C. § 1221(a), and allegations of
     prohibited personnel practices coupled with independently appealable agency
     actions or decisions, Brodt v. Merit Systems Protection Board, 11 F.3d 1060,
     1061 (Fed. Cir. 1993).
¶8         We further find that, in the absence of a constructive removal, as discussed
     above, the appellant has not been subjected to an appealable adverse action.
     “Adverse action” is a legal term with a specific meaning. It refers only to the
     five personnel actions enumerated in 5 U.S.C. § 7512:        (1) a removal; (2) a
     suspension for more than 14 days; (3) a reduction in grade; (4) a reduction in pay;
     and (5) a furlough of 30 days or less. The appellant’s allegations and arguments
     on review do not suggest that he was subjected to any such action. PFR File, Tab
     1 at 8-9.
¶9         To the extent that the appellant is challenging a VSIP denial, we find that
     this is not appealable to the Board under any law, rule, or regulation.          See
     Maddox v. Merit Systems Protection Board, 759 F.2d 9, 10 (Fed. Cir. 1985) (the
     Board’s jurisdiction is limited to those matters over which it has been given
                                                                                            6

      jurisdiction by law, rule, or regulation). In particular, we find that the denial of a
      VSIP is not an appealable agency action or order affecting an individual’s rights
      under FERS.      Cf. 5 U.S.C. § 8461(e)(1) (an administrative action or order
      affecting the rights or interests of an individual or of the United States under
      FERS administered by the Office of Personnel Management (OPM) may be
      appealed to the Board).     As applicable here, VSIPs are governed by 5 U.S.C.
      chapter 35, subchapter II and 5 U.S.C. § 9902(f), not 5 U.S.C. chapter 84.
      Furthermore, if VSIPs were retirement benefits under 5 U.S.C. chapters 83 or 84,
      they would be paid from the Civil Service Retirement and Disability Fund, which
      they are not. See 5 U.S.C. §§ 3523(b)(7) (reflecting that VSIPs are paid from
      “appropriations or funds available for . . . basic pay”), 8348(a)(1)(A) (reflecting
      that FERS benefits come from the Fund); Department of Defense (DOD)
      Instruction No. 1400.25, Vol. 1702, Enclosure (Encl.) 3, § 2.g. (June 13, 2008)
      (discussing possible funding sources for a DOD VSIP), http://www.dtic.mil/
      whs/directives/corres/html/CPM_table2.html.        Nor are VSIPs to be a basis for
      payment or included in the calculation of any other type of benefit. See 5 U.S.C.
      §§ 3523(b)(5), 9902(f)(5)(B).       Accordingly, we lack jurisdiction over the
      appellant’s claim that the agency improperly denied him a VSIP. 4
¶10         However, we agree with the appellant that, to the extent that his appeal
      concerns a voluntary early retirement denial, it may be appealable to the Board as


      4
        In Devingo v. General Services Administration, 82 M.S.P.R. 138 (1999), aff’d sub
      nom. Walker v. General Services Administration, 250 F.3d 763 (Fed. Cir. 2000) (Table),
      Griffin v. General Services Administration, 82 M.S.P.R. 130 (1999), Green v. General
      Services Administration, 82 M.S.P.R. 45 (1999), aff’d, 220 F.3d 1313 (Fed. Cir. 2000),
      and Perrine v. General Services Administration, 81 M.S.P.R. 155 (1999), the Board
      dismissed the appellants’ constructive removal appeals for lack of jurisdiction with the
      exception of one appellant who established extreme hardship, finding that the agency
      generally had valid reasons for denying requests to withdraw VSIP buyout
      commitments. These cases are not germane to the instant appeal. The appellant in th is
      case did not retire pursuant to a VSIP buyout agreement. Nor is there any indication
      that he attempted to withdraw his retirement application prior to its effective date.
      Moreover, as explained above, this is not a constructive removal appeal. Supra ¶¶ 5-6.
                                                                                       7

      a retirement claim, i.e., an administrative action or order affecting his rights or
      interests under FERS.     PFR File, Tab 1 at 9, Tab 4 at 4-5; see 5 U.S.C.
      § 8461(e)(1); Adams v. Department of Defense, 688 F.3d 1330, 1335-36 (Fed. Cir.
      2012); see also Dawson v. Department of Agriculture, 121 M.S.P.R. 495, ¶ 16
      (2014) (the appellant’s voluntary early retirement claim was appealable as an
      administrative action or order affecting his rights under the Civil Service
      Retirement System).
¶11        VERAs under FERS are generally governed by 5 U.S.C. § 8414 and
      5 C.F.R. § 842.213. Under those provisions, an agency must request a VERA
      from OPM and provide specific information in support of its request. 5 C.F.R.
      § 842.213(a)-(g).   Once OPM approves the VERA, those employees who fall
      within the scope of the VERA’s coverage and who meet the age, service, and
      other requirements prescribed by statute and OPM regulation are entitled to an
      immediate annuity. 5 U.S.C. § 8414(b); 5 C.F.R. § 842.213(k).
¶12        In addition to the ability to seek VERAs from OPM, the Secretary of
      Defense has separate statutory authority to establish a voluntary early retirement
      program to be administered according to regulations established by the Secretary.
      5 U.S.C. § 9902(f)(1), (7); DOD Instruction No. 1400.25-Vol. 1702, Encl. 3, § 4.
      The age and service requirements for early retirement under § 9902(f) as
      implemented by the Secretary are the same as those for early retirement under
      § 8414(b) as implemented by OPM. Compare 5 U.S.C. § 8414(b), with 5 U.S.C.
      § 9902(f)(4), and DOD Instruction No. 1400.25-V1702, Encl. 3, § 4.b. The main
      difference between VERAs under 5 U.S.C. § 8414(b) and VERAs under 5 U.S.C.
      § 9902(f) is that, under the former, the agency must obtain authority from OPM,
      whereas under the latter, the agency itself has the power to grant the VERA to
      any number of its components.
¶13        The VERA at issue in this appeal was established under 5 U.S.C. § 9902(f).
      IAF, Tab 1 at 8.    However, the record is not sufficiently developed for us to
      determine whether the appellant was entitled to early retirement under that
                                                                                    8

section. Specifically, the record does not reflect the scope of the VERA, DOD
Instruction No. 1400.25-V1702, Encl. 3, § 4.a.(3), or whether the appellant met
the eligibility requirements, id. § 4.b.   The burden of proving entitlement to
retirement benefits is on the applicant for benefits.    Cheeseman v. Office of
Personnel Management, 791 F.2d 138, 140-41 (Fed. Cir. 1986); Davis v. Office of
Personnel Management, 104 M.S.P.R. 70, ¶ 7 (2006). On remand, the appellant
will bear the burden of proving his entitlement to retirement benefits under the
VERA, i.e., that he was within the scope of the VERA’s coverage and met the
age, service, and other requirements prescribed by statute and agency regulation.

                                    ORDER
     For the reasons discussed above, we REMAND this case to the regional
office for adjudication of the appellant’s VERA claim.




FOR THE BOARD:                             ______________________________
                                           William D. Spencer
                                           Clerk of the Board
Washington, D.C.